EXHIBIT 10.137




Minto (Delaware), LLC
c/o Minto Communities, LLC
4400 West Sample Road
Coconut Creek, FL  33073-3450

October 27, 2006

Minto Builders (Florida), Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523




Ladies and Gentlemen:

Reference is made to that certain Securities Purchase and Subscription
Agreement, dated as of October 11, 2005 (the “Purchase Agreement”), by and among
Minto Builders (Florida), Inc., a Florida corporation (the “Company”), Minto
(Delaware), LLC, a Delaware limited liability company (“Minto Delaware”), Minto
Holdings Inc., a Canadian corporation incorporated under the laws of Ontario
(“Minto Holdings”), and Inland American Real Estate Trust, Inc., a Maryland
corporation (the “Purchaser”).  Reference is further made to the Company’s
Second Amended and Restated Articles of Incorporation, as amended (the
“Articles”).  The Purchase Agreement, together with the Articles and the Related
Agreements (as defined in the Purchase Agreement), hereinafter shall be referred
to as the “Transaction Documents.”  Finally, references are further made to that
certain letter dated November 21, 2005, from Minto Delaware to the Company (the
“First Side Letter”) and that certain letter dated March 22, 2006, from Minto
Delaware to the Company (the “Second Side Letter” and, together with the First
Side Letter, the “Side Letters”).

Section 3.2.8(a) of the Articles requires the Company to maintain the amount of
outstanding Indebtedness (as defined in the Articles) plus the Series A
Liquidation Amount (as defined in the Articles) as a percentage of total assets
(as more particularly set forth in the Articles) equal to 55% or less.  The Side
Letters set forth waivers from the requirements of Section 3.2.8(a) of the
Articles until March 31, 2006 (with respect to the First Side Letter) and
December 31, 2006 (with respect to the Second Side Letter).  Minto Delaware
desires to provide a permanent waiver to Section 3.2.8(a) of the Articles under
the terms set forth below.

Minto Delaware, pursuant to Section 3.2.14 of the Articles (as holder of the
Requisite Percentage (as defined in the Articles) of the shares of Series A
Cumulative Preferred Stock), hereby waives the Company’s obligation to comply
with the covenants contained in Section 3.2.8(a) of the Articles at all times
after December 31, 2006, as long as (i) the Purchaser, Inland Western and the
Company are in compliance with all material terms of the Transaction Documents
other than Section 3.2.8(a) of the Articles (as amended pursuant to the separate
letter agreement from Minto Delaware and Minto Holdings addressed to the Company
and the Purchaser of even date herewith, and any subsequent letter agreements or
other agreements











Minto Builders (Florida), Inc.

October 27, 2006

Page 2







pursuant to which Minto Delaware and Minto Holdings (and any successors thereto)
grant the Purchaser and/or the Company an applicable waiver or amendment to the
Purchase Agreement or any other Transaction Document) and (ii) the Company would
be in compliance with Section 3.2.8(a) of the Articles if the Adjusted Total
Assets (as such term is used in the Articles) are equal to the sum of: (A) the
Adjusted Total Assets (as calculated under the Articles) plus (B) the Company’s
cash and cash equivalents (including marketable securities).  For purposes of
the prior sentence:  (1) “cash and cash equivalents” shall mean all demand
deposits, money market accounts and investments in certificates of deposit and
repurchase agreements purchased with a maturity of three months or less, at the
date of purchase, and (2) “marketable securities” shall mean financial
instruments and foreign currencies (such as notes, stock, preferred shares,
bonds, debentures, options, futures, swaps, rights, warrants and other similar
financial assets) which are actively traded on an established securities market,
a secondary market or the substantial equivalent thereof.   Minto Delaware shall
not transfer any shares of Series A Cumulative Preferred Stock unless it
requires the transferee to be bound by the terms of this letter.

Please sign this letter below to indicate your agreement to its terms.

Very truly yours,

Minto (Delaware), LLC

By:

/s/ Roger Greenberg_________


Name:  Roger Greenberg


Title:  Chairman

By:

/s/ Eric McKinney___________


Name:  Eric McKinney


Title:  Vice President

Acknowledged and Agreed:

Minto Builders (Florida), Inc.

By:

/s/ Lori J. Foust___________


Name:  Lori J. Foust


Title:  Treasurer

1021764_1



